DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 32, 34, 37-39 & 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (U.S. 2012/0029754 A1) in view of Anderson et al. (U.S. 2007/0055125 A1).

Regarding claim 21, Thompson discloses in Figs. 1 -2 & 11; a mobile robot 100 comprising:
a drive (via a body movable with rotor, see par. 0015) over a surface within an environment (robotic mower 100 operate in a specified area 102 surrounded by a boundary wire 103, see Fig. 1 & paragraph 0021); 
coil L1), 
a sensor circuit 119 configured to generate a detection signal in response to an environment magnetic field within the environment, the environment magnetic field being produced by a magnetic field transmitter untethered from the mobile robot (see par. 0039, wherein the process of selecting is The vehicle control unit may select the type of area coverage based on input from one or more boundary sensors 119 regarding distance of the robotic mower to the main boundary wire, current draw of electric blade motor 112 that rotates one or more cutting blades, and the type of area coverage used during a specified preceding time period which may be stored in the vehicle control unit memory), and 
a controller 101 configured to execute instructions to perform operations comprising selecting a parameter of the calibration magnetic field (the vehicle control unit 101 use signals from four boundary sensors to determine orientation and heading of the robotic mower with respect to the boundary wire, see Fig. 3; paragraph 0037) and initiating control of the calibration magnetic field based on the selected parameter of the calibration magnetic field to limit a parameter of a detection signal within a dynamic range (the Examiner consider the dynamic range is the amplitudes of the transmitter magnetic field can degrade at locations farther from the magnetic field transmitter via distance to boundary delta, thereby causing the detection signals to decrease in amplitude in response, wherein vehicle control unit 101 configured to execute instructions by buffer the sample data for further processing.  The boundary wire magnetic signal may be very small and similar in amplitude to the background noise if the robotic mower is a significant distance from the main boundary wire loop.  This limits the amount of amplification that can be applied to the signal, and it may be difficult to detect the signal using traditional hardware/software methods as Seen Figures 3-10, wherein the calibration of several parameters such as distance to boundary delta, mower angle, angle to target, ground speed, blade load, etc. see pars. 0037-0040).

    PNG
    media_image1.png
    1067
    715
    media_image1.png
    Greyscale

Thompson et al. is not understood to explicitly disclose the sensor coil is a calibration coil. 
 However, Anderson et al. disclose a method for calibrating a navigation system having a calibration coil 10a (see par. 0041) including a controller including control unit 30 (par. 0037) and processor 18-20 configured to execute instructions  to perform operations comprising selecting a parameter of the calibration magnetic field and initiating control of the calibration magnetic field based on the selected parameter of the calibration magnetic field to limit a parameter of a detection signal within a dynamic range/regions (see pars.0037-008 & 0043, synchronization control unit 30 forms a number of basic synchronized timing signals to define or control, for example, the multiplexing of signals between the transmission and receiving coils, control timing of the digitizing circuits, control the analog-to-digital (ADC) sampling rate, and the processing of the digitized raw signals from the coils to produce a processed raw data output, wherein the DSP unit 18 repeats exactly every SOP cycle with no discontinuity between cycles. The frequencies so generated are fixed, and the sine wave generator may be implemented in a known fashion by pre-calculating samples of the desired sign wave signals and storing the samples in a programmable read only memory (PROM). The PROM addresses are then driven by signals from timing generating counters (not shown) so that the PROM outputs the samples in the serial format required by the digital-to-analog converter 114b. Another PROM output may implement the divide by 1440 control logic).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify the device of Thompson et al. to incorporate the self-calibration receiving features in the invention of Anderson et al because Anderson teaches that the self-calibration features provide a modeled disturbance to enhance the field map and enhance the accuracy of tracking determinations (see Anderson paragraphs 0056 & 0083).

As to claim 22, Thompson et al. is not understood to explicitly disclose wherein selecting the parameter of the calibration magnetic field comprises selecting the parameter of the calibration magnetic field based on a distance between the mobile robot and a transmitter emitting the environment magnetic field within the environment.
see Figs. 3 & 5B, pars. 0031-0032, wherein the processor preferably mathematically rotates the signal matrix elements to move the solution into an optimal (non-zero) region which herein refers to a region in which the numerical coordinate values are substantially non-vanishing such that a stable solution of the coordinate values can be obtained by utilizing the above methodology The rotation is determined by computing the quaternion effective to move the initial position estimate to an "ideal" solution location) and teach a calibration coil carried on the body and configured to produce a calibration magnetic field and selecting the parameter of the calibration magnetic field comprises selecting the parameter of the calibration magnetic field based on a distance between the mobile robot and a transmitter emitting the environment magnetic field within the environment (the position and orientation coordinates of the coil assembly. This operation proceeds by first obtaining a good estimate of P&O, for example, by using the direct dipole solution of the Raab paper cited above (which may be augmented to correct for coil size and known field disturbances). The processor first factors out the effects of gain & non-orthogonality of both the receiver and transmitter coils. This may be done by pre-multiplying the RSM by the receiver gain matrix inverse, and post-multiplying by the inverse of the transmitter gain matrix. Detailed mathematical derivation of this method is given in the attached Appendix A as seen in Figs. 4-5).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify the device of Thompson et al. to incorporate the self-calibration receiving features in the invention of Anderson et al because Thompson et al. teach that the self-calibration features provide a see Anderson paragraphs 0031-0032 & 0061-0064).

As to claim 23, Thompson et al. is not understood to explicitly disclose wherein selecting the parameter of the calibration magnetic field comprises selecting the parameter of the calibration magnetic field based on a parameter of the environment magnetic field at a location of the mobile robot. 
However, Anderson et al. disclose a similar field of invention having the field of magnetic tracking systems (see pars. 0017 & 0019, Figs. 3 & 5B wherein the processor preferably mathematically rotates the signal matrix elements to move the solution into an optimal (non-zero) region which herein refers to a region in which the numerical coordinate values are substantially non-vanishing such that a stable solution of the coordinate values can be obtained by utilizing the above methodology The rotation is determined by computing the quaternion effective to move the initial position estimate to an "ideal" solution location) and teach that the calibration magnetic field comprises selecting the parameter of the calibration magnetic field comprises selecting the parameter of the calibration magnetic field based on a parameter of the environment magnetic field at a location of the mobile robot (see pars. 0033 & 0058, the position and orientation coordinates of the coil assembly. This operation proceeds by first obtaining a good estimate of P&O, for example, by using the direct dipole solution of the Raab paper cited above (which may be augmented to correct for coil size and known field disturbances). The processor first factors out the effects of gain & non-orthogonality of both the receiver and transmitter coils. This may be done by pre-multiplying the RSM by the receiver gain matrix inverse, and post-multiplying by the inverse of the transmitter gain matrix. Detailed mathematical derivation of this method is given in the attached Appendix A as seen in Figs. 4-5).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify the device of Thompson et al. to incorporate the self-calibration receiving features in the invention of Anderson et al because Thompson et al. teach that the self-calibration features provide a modeled disturbance to enhance the field map and enhance the accuracy of tracking determinations (see Anderson paragraphs 0038, 0049 & 0061-0064).

As to claim 32, Thompson discloses wherein the sensor circuit 119 comprises a plurality of sensor coils L1 & L2 [see 0031 & 0037] configured to generate a plurality of responses to the environment magnetic field, and the sensor circuit 119 is configured to generate a plurality of detection signals from the plurality of responses [see 0028, 0035 & claim 1].

As to claim 34, Thompson discloses wherein the plurality of sensor coils L1 & L2 define different coil axes and are arranged to be responsive to different components of the environment magnetic field [see 0029 & 0031].

Regarding claim 37, Thompson discloses an autonomous robot system comprising (See Figures 1 and 2 of Thompson): 
a magnetic field transmitter (See [0024]) configured to generate an environment magnetic field in an environment (charging station 105, connected to boundary wires 103 and 104 transmits an encoded signal, see [0025]); and 
a mobile robot untethered from the magnetic field transmitter (robotic mower 100 is not tethered to charging station 105), the mobile robot comprising a sensing coil (coil L1), a sensor circuit configured to generate a detection signal in response to the environment magnetic field Boundary sensor 119, and a controller configured to execute instructions to perform operations comprising operating the calibration coil such that a parameter of the detection signal is within a dynamic range (the Examiner consider the dynamic range is the amplitudes of the transmitter magnetic field can degrade at locations farther from the magnetic field transmitter via distance to boundary delta, thereby causing the detection signals to decrease in amplitude in response, wherein vehicle control unit 101 configured to execute instructions by buffer the sample data for further processing.  The boundary wire magnetic signal may be very small and similar in amplitude to the background noise if the robotic mower is a significant distance from the main boundary wire loop.  This limits the amount of amplification that can be applied to the signal, and it may be difficult to detect the signal using traditional hardware/software methods as Seen Figures 3-10, wherein the calibration of several parameters such as distance to boundary delta, mower angle, angle to target, ground speed, blade load, etc. see pars. 0037-0040).
Thompson et al. is not understood to explicitly disclose the sensor coil is the same as a calibration coil. However, Anderson et al. disclose a method for calibrating a navigation system having a calibration coil 10A (see par. 0041, wherein a calibration transmitting coil 10a fixed at a position close to the three receiver coils of the assembly. Coil 10a may be, for example, immovably secured in a fixed orientation relative to the three receiver coils in an integrated unit. The coil 10a is operated to generate a local magnetic field, oriented so that it induces calibration voltage signals in each of the receiving coils. The drive current in this coil is also measured by the current measuring circuitry 60) 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify the device of Thompson et al. to incorporate the calibration coil in the invention of Anderson as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to determine gains of the amplifier circuit based on data representing the calibration signals, and apply the gains to the amplifier circuit to enable dynamic changes to amplitudes of the calibration signals (see Anderson’s pars. 0042 & 0049).

As to claim 38, Thompson et al. is not understood to explicitly disclose wherein selecting the parameter of the calibration magnetic field comprises selecting the see abstract & claim 1) and teach a calibration coil 10a carried on the body and configured to produce a calibration magnetic field and selecting the parameter of the calibration magnetic field (see pars. 0036-0037, wherein A transmitter assembly 10 is driven by a transmitter driver 11 to produce a magnetic field, while a receiver assembly 12 responds to the magnetic field by producing induced signals, coupling the signals induced therein to a receiver voltage preamp 13 and an analog to digital converter 14. The transmitter assembly 10 and receiver assembly 12 may, for example, each include three coils, oriented along respective spatial axes. The digitized values of the receiver voltages from the digital converter 14 pass to a digital signal processing system 18 that may be implemented in or may interface with a host processor 20 Values of the transmitter coil drive signals 14 are also digitized by an analog to digital converter, and pass on line 15, to the digital signal processing system 18) comprises selecting the parameter of the calibration magnetic field based on a distance between the mobile robot and a transmitter emitting the environment magnetic field within the environment (see pars. 0033-0036 wherein the position and orientation coordinates of the coil assembly. This operation proceeds by first obtaining a good estimate of P&O, for example, by using the direct dipole solution of the Raab paper cited above (which may be augmented to correct for coil size and known field disturbances). The processor first factors out the effects of gain & non-orthogonality of both the receiver and transmitter coils. This may be done by pre-multiplying the RSM by the receiver gain matrix inverse, and post-multiplying by the inverse of the transmitter gain matrix. Detailed mathematical derivation of this method is given in the attached Appendix A as seen in Figs. 4-5).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify the device of Thompson et al. to incorporate the self-calibration receiving features in the invention of Anderson et al because Thompson et al. teach that the self-calibration features provide a modeled disturbance to enhance the field map and enhance the accuracy of tracking determinations (see Anderson paragraphs 0036-0038 & 0048-0051).

As to claim 39, Thompson et al. is not understood to explicitly disclose wherein selecting the parameter of the calibration magnetic field comprises selecting the parameter of the calibration magnetic field based on an amplitude between the mobile robot and a transmitter emitting the environment magnetic field within the environment. However, Anderson et al. disclose a similar field of invention having the field of magnetic tracking systems (see abstract & claim 1) and teach a calibration coil carried on the body and configured to produce a calibration magnetic field and selecting the parameter of the calibration magnetic field comprises selecting the parameter of the calibration magnetic field based on an amplitude (see par. 0037) between the mobile robot and a transmitter emitting the environment magnetic field within the environment (selecting parameter by using a controller 16 configured to execute instructions (via the navigation probe interface 22) to perform operations comprising selecting a parameter of the calibration magnetic field and initiating control of the calibration magnetic field based on the selected parameter of the calibration magnetic field to limit a parameter of a detection signal within a dynamic range/regions (see pars.0048-0049,  calibration sensor 84 &  FIG. 10, is employed to measure the magnetic field strength of each energized coil, along a pre-determined grid of calibration points 90. As shown in FIG. 10, a two-dimensional grid is illustrated having a plurality of calibration grid points 90 disposed equally throughout the two-dimensional grid. For example, each grid point 90 may be separated every 15 millimeters. During the calibration process 82, a three-dimensional grid will be employed to measure the magnetic field strength of each calibration point 90 throughout the region 14 for each coil in the transmitter coil array 12 as seen in Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify the device of Thompson et al. to incorporate the self-calibration receiving features in the invention of Anderson et al because Thompson et al. teach that the self-calibration features provide a modeled disturbance to enhance the field map and enhance the accuracy of tracking determinations (see Anderson paragraphs 0048-0051).

As to claim 42, Thompson discloses in Figs. 1 -2 & 11; a method of estimating a pose (via position and orientation or a movable robot 100, see par. 0015) of a mobile robot 100 comprising, 
a sensor circuit 119 of the mobile robot 100 (see pars. 0039 & 0043); 
detecting an environment magnetic field within an environment using the calibrated sensor circuit to produce a detection signal (see Fig. 11 is a schematic diagram of an embodiment of the electronic circuit of a boundary Sensor on the robotic mower. The Examiner consider the boundary sensor via coil L1 and a circuit to amplify and filter the signal from the sense coil before it is applied to the ND input of the vehicle control unit of Fig. 11; sensor receives encoded magnetic signal; it is well known as waveform signal or calibrated signal, see paragraph 0025-0026 & 0028), wherein the environment magnetic field being produced by a magnetic field transmitter untethered from the mobile robot 100 (see Fig. 2, block 207, one or more boundary sensors on the robotic mower may receive the encoded boundary wire magnetic signal, and send the signal to the vehicle control unit 101, see Fig. 2; paragraphs 0021- 0022 & 0025), and 
estimating the pose of the mobile robot based on the parameter of the detection signal (the Examiner consider the dynamic range is the amplitudes of the transmitter magnetic field can degrade at locations farther from the magnetic field transmitter via distance to boundary delta, thereby causing the detection signals to decrease in amplitude in response, wherein vehicle control unit 101 configured to execute instructions by buffer the sample data for further processing.  The boundary wire magnetic signal may be very small and similar in amplitude to the background noise if the robotic mower is a significant distance from the main boundary wire loop.  This limits the amount of amplification that can be applied to the signal, and it may be difficult to detect the signal using traditional hardware/software methods as Seen Figures 3-10, wherein the calibration of several parameters such as distance to boundary delta, mower angle, angle to target, ground speed, blade load, etc. see pars. 0037-0040).
wherein operating a calibration coil of the mobile robot to calibrate a sensor circuit and wherein the sensor circuit is calibrated such that a parameter of the detection signal is within a dynamic range.
However, Anderson et al. disclose a method for calibrating a navigation system having a controller 16 configured to use calibrated sensor circuit 10a for calibration such that a parameter of detection signal produced from the detection signal is within a dynamic range and estimating the pose of the mobile robot based on the parameter of the detection signal (see pars.0041, 0049, 0055. 0062-0064 & appendix A, detection signal can be estimated and detected base on range r as disclose in par. 0064) 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify the device of Thompson et al. to incorporate the self-calibration receiving features in the invention of Anderson et al because Thompson et al. teach that the self-calibration features provide a modeled disturbance to enhance the field map and enhance the accuracy of tracking determinations (see Anderson paragraphs 0064-0066).

As to claim 43, Thompson et al. is not understood to explicitly disclose wherein selecting the parameter of the calibration magnetic field comprises selecting the parameter of the calibration magnetic field based on a distance between the mobile robot and a transmitter emitting the environment magnetic field within the environment. 
10a carried on the body and configured to produce a calibration magnetic field and selecting the parameter of the calibration magnetic field comprises selecting the parameter of the calibration magnetic field based on a distance between the mobile robot and a transmitter emitting the environment magnetic field within the environment (see pars. 0036-0038 wherein selecting parameter by using a controller 18 & 30 configured to execute instructions (via the navigation probe interface 20) to perform operations comprising selecting a parameter of the calibration magnetic field and initiating control of the calibration magnetic field based on the selected parameter of the calibration magnetic field to limit a parameter of a detection signal within a dynamic range/regions (see pars.0058 & 0061,  calibration sensor via three sensor coils as disclose in par. 0055, is employed to measure the magnetic field strength of each energized coil, along a pre-determined grid of calibration points As shown in FIG. 4, a two-dimensional grid is illustrated having a plurality of calibration grid points 90 as seen in pars. 0058 & 0062).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify the device of Thompson et al. to incorporate the self-calibration receiving features in the invention of Anderson et al because Thompson et al. teach that the self-calibration features provide a modeled disturbance to enhance the field map and enhance the accuracy of tracking determinations (see Anderson paragraphs 0036-0038, 0058 & 0062).

As to claim 44, Thompson et al. is not understood to explicitly disclose wherein selecting the parameter of the calibration magnetic field comprises selecting the parameter of the calibration magnetic field based on an amplitude between the mobile robot and a transmitter emitting the environment magnetic field within the environment. However, Anderson et al. disclose a similar field of invention having the field of magnetic tracking systems (see abstract & claim 1) and teach a calibration coil 10a carried on the body and configured to produce a calibration magnetic field and selecting the parameter of the calibration magnetic field comprises selecting the parameter of the calibration magnetic field based on an amplitude (via detection signal amplitude wave forms as seen par. 0038-0039) between the mobile robot and a transmitter emitting the environment magnetic field within the environment (see pars. 0039-0041 wherein the signal values received from the receiver assembly and the drive signal values sampled from the transmitter assembly; a digital-to-analog converter (DAC) 114b which converts digital drive waveform signals to analog voltages for powering the amplifier which supplies transmitter drive signals; and a digital signal processing unit 18 and wave form generator 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify the device of Thompson et al. to incorporate the self-calibration receiving features in the invention of Anderson et al because Thompson et al. teach that the self-calibration features provide a modeled disturbance to enhance the field map and enhance the accuracy of tracking determinations (see Anderson paragraphs 0048-0051).

Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (U.S. 2012/0029754 Al) in view of Anderson et al. (U.S. 2007/0055125 Al) and further view of Sandin et al. (U.S. 2015/0006015 Al).
Thompson et al. disclose in Fig. 3, a position of the mobile robot relative to a point on the lawn and instructions for movement across the lawn (the vehicle control unit may use signals from four boundary sensors to determine orientation [pose] and heading of the robotic mower with respect to the boundary wire, fig. 3; para. 003).
Thompson et al. & Anderson et al. fail to disclose the robot is a cleaning robot and the surface comprises a floor of a room, and wherein the controller is configured to exchange information with a remote device to cause the body to move across the floor to clean the floor using a floor cleaning mechanism or cleaning pad of the robot, the information comprising a position of the mobile robot in the room and instructions for movement throughout the room. 
However, Sandin et al. teach the robot is a cleaning robot and the surface comprises a floor of a room (An autonomous robot may be designed to clean flooring. For example, the autonomous robot may vacuum carpeted or hard-surfaces and wash floors via liquid-assisted washing and/or wiping and/or or electrostatic wiping of tile, vinyl or other such surfaces: para. 0085), and wherein the controller is configured to exchange information with a remote device to cause the body to move across the floor to clean the floor using a floor cleaning mechanism or cleaning pad of the robot (A wireless transceiver 55 communicates [exchange information] with the controller 450 (interchangeably controller 5400) to permit the wireless remote [a remote device] to 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify the device of Thompson et al. & Anderson et al. to incorporate the robot cleaning features as taught by Sanin et al. because Sandin et al. teach that the cleaning feature provides an automated method to clean a room (see Sandin paragraph 0085).


Response to Arguments
Regarding Double Patenting rejection, applicant’s arguments, see page 2-3 of Applicant’s Response, filed December 8, 2021, with respect to the rejection of claims 21 & 42 have been fully considered and are persuasive.  The rejection of claims 21 & 42 for failing to point out the feature calculating a distance between boundary sensors of the vehicle (e.g., a center front sensor, a left front sensor) and the main boundary wire. Thompson does not clearly describe operating a calibration coil alone operating the calibration coil such that a parameter of the detection signal is within a dynamic range and it is unclear if Thompson indicates that a calibration coil is operated such that a parameter of the detection signals received by the boundary sensor is within a dynamic range.  The arguments fully considered and are persuasive therefore the previous double patenting has been withdrawn.

Regarding the argument of U.S.C 102 rejection of claims 37 & U.S.C 103 rejection of claims 21 & 42, Applicant’s arguments have been considered but are moot because of the new grounds of rejection.  

Allowable Subject Matter
Claims 24-31, 33, 40-41 & 45-46 were allowed in the previous Office Action mailed 10/13/2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Examiner: 	/Trung Nguyen/-Art 2866
		January 4, 2022.

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858